 

Exhibit 10.2

ESCROW AGREEMENT

THIS ESCROW AGREEMENT (this “Agreement”) is made and entered into as of this 2nd
day of March, 2016 by and among CNL Securities Corp., a Florida corporation (the
“Dealer Manager”), CNL Healthcare Properties II, Inc., a Maryland corporation
(the “Company”), and UMB Bank, N.A., as escrow agent, a national banking
association organized and existing under the laws of the United States of
America (the “Escrow Agent”).

RECITALS

WHEREAS, the Company proposes to offer and sell shares of Class A, Class T and
Class I common stock (the “Shares”), on a best-efforts basis, for at least $2.0
million and up to $1.75 billion of gross offering proceeds (excluding the shares
of its Class A, Class T and Class I common stock to be offered and sold pursuant
to the Company’s dividend reinvestment plan), at an initial purchase price of up
to $11.08 per Class A share, $10.50 per Class T share and $10.00 per Class I
share (the “Offering”) to investors pursuant to the Company’s Registration
Statement on Form S-11 (File No.  333-206017), as amended from time to time (the
“Offering Document”).  

WHEREAS, the Dealer Manager will be engaged by the Company to offer and sell the
Shares on a best efforts basis through a network of participating broker-dealers
and registered investment advisors (the “Dealers”).

WHEREAS, the Company has agreed that the subscription price paid by subscribers
for shares will be refunded to such subscribers if at least $2.0 million of
gross offering proceeds, including proceeds from persons who are affiliated with
the Company, its sponsors or CHP II Advisors, LLC (the “Advisor”) and excluding
proceeds from Pennsylvania Subscribers and Washington Subscribers (each as
defined below) (such amount, the “Minimum Offering”) has not been raised within
one year from the date the Offering Document becomes effective with the
Securities and Exchange Commission (the “Closing Date”).  

WHEREAS, the Dealer Manager and the Company desire to establish an escrow
account (the “Escrow Account”) as further described herein, in which funds
received from subscribers will, except as otherwise specified herein, be
deposited and the Company desires that the Escrow Agent act as escrow agent to
the Escrow Account and Escrow Agent is willing to act in such capacity.  

WHEREAS, deposits received from residents of the State of Pennsylvania
(“Pennsylvania Subscribers”) and deposits received from residents of the State
of Washington (“Washington Subscribers”) will remain in the Escrow Account until
the conditions of Sections 3 and 4, respectively, have been met.

WHEREAS, the Escrow Agent has engaged DST Systems, Inc. (the “Processing
Agent”), to examine for “good order” subscriptions and to act as record keeper,
maintaining on behalf of the Escrow Agent the ownership records for the Escrow
Account.  In so acting, the Processing Agent shall be acting solely in the
capacity of agent for the Escrow Agent and not in any capacity on behalf of the
Company or the Dealer Manager.  

 

--------------------------------------------------------------------------------

 

WHEREAS, in order to subscribe for Shares during the Escrow Period (as defined
below), a subscriber must deliver the full amount of the purchase price for the
Shares: (i) by check made payable to the order of “UMB Bank, N.A., Escrow Agent
for CNL Healthcare Properties II” in U.S. dollars; or (ii) by draft or wire
transfer of immediately available funds in U.S. dollars, made payable as
provided in Section 12(b) (collectively, the “Payment Instruments”).

AGREEMENT

NOW, THEREFORE, the Dealer Manager, the Company and Escrow Agent agree to the
terms of this Agreement as follows:

1.Establishment of Escrow Account; Escrow Period.  On or prior to the
commencement of the offering of Shares pursuant to the Offering Document, the
Company shall establish the Escrow Account with the Escrow Agent, which shall be
entitled “UMB Bank, N.A., as Escrow Agent for CNL Healthcare Properties II,
Inc.”  This Agreement shall be effective on the date on which the Offering
Document becomes effective.  Except as otherwise set forth herein for,
Pennsylvania Subscribers and Washington Subscribers, the “Escrow Period” shall
commence upon the effectiveness of this Agreement and shall continue until the
earlier of: (a) the date upon which the Escrow Agent receives confirmation from
the Company and the Dealer Manager that the Company has raised the Minimum
Offering and that the Company desires to break escrow; (b) the Closing Date; or
(c) the termination of the Offering by the Company prior to the receipt of the
Minimum Offering.

2.Operation of the Escrow.  

(a)Deposits in the Escrow Account.  During the Escrow Period, persons
subscribing to purchase Shares will be instructed by the Company, the Dealer
Manager and the Dealers to make Payment Instruments for subscriptions payable to
the order of “UMB Bank, N.A., Escrow Agent for CNL Healthcare Properties II,
Inc.” or any variation thereof permitting deposit in the Escrow Account if
accompanied by a corresponding subscription agreement. Completed subscription
agreements and checks in payment for the purchase price for the Shares shall be
remitted by the broker dealers or registered investment advisors, as applicable,
on behalf of persons subscribing to purchase shares directly to the Processing
Agent at the address designated for the receipt of such agreements and funds;
and drafts or wires shall be transmitted directly to the Escrow Account. The
Processing Agent will promptly deliver all monies received in good order from
subscribers (or from the Dealer Manager or other Dealers transmitting monies and
subscriptions from subscribers) for the payment of Shares to the Escrow Agent
for deposit in the Escrow Account no later than the end of the business day on
which such monies are received by the Processing Agent. Completed subscription
agreements and checks shall be delivered by the Dealer to the Processing Agent
no later than the close of business on the first business day following their
receipt by the Dealer; provided, however, if the Dealer receives subscription
agreements and checks at a branch office and final supervisory review is
conducted at a different location (the “Final Review Office”), then the branch
office shall transmit the subscription agreements and checks to the Final Review
Office by the close of business on the first business day following their
receipt by the branch office and the Final Review Office shall review the
subscription agreements and check to ensure their proper execution and form and,
if they are acceptable, deliver the subscription agreements and the funds to the
Processing Agent by the close of business on the first

2

--------------------------------------------------------------------------------

 

business day after their receipt by the Final Review Office.  The Escrow Agent
hereby agrees to maintain the funds contributed by Pennsylvania Subscribers and
Washington Subscribers in a manner in which they may be separately accounted for
by the records of the Processing Agent so that the requirements of Sections 3
and 4 of this Agreement can be met.  Deposits shall be held in the Escrow
Account until such funds are disbursed in accordance with this Section 2.  Prior
to disbursement of the funds deposited in the Escrow Account, such funds shall
not be subject to claims by creditors of the Company or any of its
affiliates.  If any of the Payment Instruments are returned to the Escrow Agent
for nonpayment prior to receipt of the Break Escrow Affidavit (as described
below), the Escrow Agent shall promptly notify the Processing Agent and the
Company in writing via mail, email or facsimile of such nonpayment, and the
Escrow Agent is authorized to debit the Escrow Account, as applicable in the
amount of such returned payment and the Processing Agent shall delete the
appropriate account from the records maintained by the Processing Agent.  Within
30 days from the date of receipt of each subscription, the Company will
determine whether or not the subscription is to be accepted or rejected in whole
or in part.  Within 10 business days of receipt by the Escrow Agent of written
notice from the Company, or as soon thereafter as practicable, that a
subscription has been rejected, the Escrow Agent shall transfer by check the
funds and all interest, if any, earned thereon, of any subscribers whose
subscription has been rejected since the commencement of the Offering.  The
Escrow Agent agrees to cause the Processing Agent to maintain a written account
of each sale, which account shall set forth, among other things, the following
information: (i) the subscriber’s name and address; (ii) the subscriber’s social
security number; (iii) the number of Shares purchased by such subscriber; and
(iv) the amount paid by such subscriber for such Shares.  During the Escrow
Period neither the Company nor the Dealer Manager will be entitled to any
principal funds received into the Escrow Account.   

(b)Distribution of the Escrowed Funds.  If at any time on or prior to the
Closing Date, the Minimum Offering has been raised, then upon the happening of
such event, the funds in the Escrow Account shall remain in the Escrow Account
until the Escrow Agent receives written direction provided by the Company
instructing the Escrow Agent to deliver the principal amount of such escrowed
funds as the Company shall direct (other than any funds received from
Pennsylvania Subscribers and Washington Subscribers which cannot be released
until the conditions of Sections 3 and 4, respectively, have been met);
provided, however, that the Escrow Agent shall not disburse the funds of a
subscriber, the subscription of which has been rejected or rescinded, if the
Escrow Agent has been notified by the Company of such rejection or
rescission.  An letter from an officer of the Company to the Escrow Agent and
Processing Agent stating that at least the Minimum Offering has been timely
raised, shall constitute sufficient evidence for the purpose of this Agreement
that such event has occurred (the “Break Escrow Letter”).  The Break Escrow
Letter shall indicate: (i) the date on which the Minimum Offering was raised;
and (ii) the actual total number of Shares sold as of such date. The current
form of the Break Escrow Letter is attached hereto as Exhibit B. Thereafter, the
Escrow Agent shall distribute directly to the Company any interest earned on
subscriber’s subscription payments while such payments were held in the Escrow
Account. The Company hereby directs the Escrow Agent to provide the Processing
Agent with all electronic files and information needed by the Processing Agent
to maintain ownership records for the Company’s shares.

3

--------------------------------------------------------------------------------

 

(c)Return of Escrowed Funds.  If the Escrow Agent has not received a Break
Escrow Letter on or prior to the Closing Date, the Escrow Agent shall promptly
create and dispatch checks and wires drawn on the Escrow Account to return the
principal amount of the funds in the Escrow Account, together with any interest
thereon, without deduction for fees, penalties or expenses, to the respective
subscribers, and the Escrow Agent shall notify the Company and the Dealer
Manager of its distribution of the funds.  The subscription payments returned to
each subscriber (including those, if any, returned to Pennsylvania Subscribers
and Washington Subscribers pursuant to Sections 3 and 4, respectively) shall be
free and clear of any and all claims of the Company or any of its creditors. 

3.Distribution of the Funds from Pennsylvania Subscribers.

(a)Notwithstanding anything to the contrary herein, disbursements of funds
contributed by Pennsylvania Subscribers may only be distributed in compliance
with the provisions of this Section 3.  Notwithstanding the disbursement of
funds from the Escrow Account pursuant to Section 2 hereof, the Escrow Agent
will continue to place deposits from Pennsylvania Subscribers into the Escrow
Account, until such time as the Company notifies the Escrow Agent in writing
that gross offering proceeds (including amounts in the Escrow
Account  previously disbursed as directed by the Company and the amounts then
held in the Escrow Account for Pennsylvania Subscribers) equal or exceed
$87,500,000, whereupon the Escrow Agent shall: (i) disburse to the Company, at
the Company’s request, the principal amount of the funds from the Pennsylvania
Subscribers received by the Escrow Agent for accepted subscriptions; and (ii)
disburse directly to the Company any interest earned on Pennsylvania
Subscribers’ subscription payments while such payments were held in the Escrow
Account.  However, the Escrow Agent shall not disburse to the Company those
funds of a subscriber, the subscription of which has been rejected or rescinded,
if the Escrow Agent has been notified by the Company of such rejection or
rescission.

(b)If the Company has not received gross offering proceeds of at least
$87,500,000 within 120 days of the date the Company first receives a
subscription from a Pennsylvania Subscriber (the “Initial Escrow Period”), the
Company, within 10 days of the end of the Initial Escrow Period, shall notify
each Pennsylvania Subscriber by certified mail or any other means (whereby
receipt of delivery is obtained) of the right of Pennsylvania Subscribers to
have their investment returned to them.  If, pursuant to such notice, a
Pennsylvania Subscriber requests the return of his or her subscription funds
within ten (10) days after receipt of the notification (the “Request Period”),
the Escrow Agent shall promptly refund, directly to each Pennsylvania
Subscriber, the funds deposited in the Escrow Account on behalf of the
Pennsylvania Subscriber, and shall disburse directly to the Company any interest
earned on each such Pennsylvania Subscribers’ subscription payments while such
payments were held in the Escrow Account.

(c)The funds of Pennsylvania Subscribers who do not request the return of their
funds within the Request Period shall remain in the Escrow Account for
successive 120-day escrow periods (each a “Successive Escrow Period”), each
commencing automatically upon the termination of the prior Successive Escrow
Period, and the Company and Escrow Agent shall follow the notification and
payment procedure set forth in Section 3(b) above with respect to the Initial
Escrow Period for each Successive Escrow Period, except that for each Successive
Escrow Period, if a Pennsylvania Subscriber requests the return of his

4

--------------------------------------------------------------------------------

 

or her subscription funds within the Request Period, the Escrow Agent shall
promptly refund, directly to such Pennsylvania Subscriber, the funds deposited
in the Escrow Account on behalf of the Pennsylvania Subscriber together with
their pro rata share of any interest earned thereon commencing with the first
day after the Initial Escrow Period.  The Company and Escrow Agent shall follow
this procedure until the occurrence of the earliest of: (i) the termination of
the Offering by the Company prior to the receipt of at least $87,500,000 of
gross offering proceeds; (ii) the receipt and acceptance by the Company of gross
offering proceeds that equal or exceed $87,500,000  and the disbursement of the
funds held in the Escrow Account on the terms specified in this Section 3; or
(iii) all funds held in the Escrow Account that were contributed by Pennsylvania
Subscribers having been returned to the Pennsylvania Subscribers in accordance
with the provisions hereof. 

(d)If the Company has not received gross offering proceeds of at least
$87,500,000 prior to the termination of the Offering, all funds in the Escrow
Account that were contributed by Pennsylvania Subscribers will be promptly
returned in full to such Pennsylvania Subscribers, together with their pro rata
share of any interest earned thereon pursuant to instructions made by the
Company, upon which the Escrow Agent may conclusively rely.

4.Distribution of the Funds from Washington Subscribers.  

(a)Notwithstanding anything to the contrary herein, disbursements of funds
contributed by Washington Subscribers may only be distributed in compliance with
the provisions of this Section 4.  Notwithstanding the disbursement of funds
from the Escrow Account pursuant to Section 2 hereof, the Escrow Agent will
continue to place deposits from the Washington Subscribers into the Escrow
Account, until such time as the Company notifies the Escrow Agent in writing
that gross offering proceeds (including amounts in the Escrow Account previously
disbursed as directed by the Company and the amounts then held in the Escrow
Account for Washington Subscribers) equal or exceed $20,000,000, whereupon the
Escrow Agent shall: (i) disburse to the Company, at the Company’s request, the
principal amount of the funds from the Washington Subscribers received by the
Escrow Agent for accepted subscriptions; and (ii) disburse directly to the
Company any interest earned on such subscription payments while such payments
were held in the Escrow Account.  However, the Escrow Agent shall not disburse
those funds of a subscriber, the subscription of which has been rejected or
rescinded, if the Escrow Agent has been notified by the Company of such
rejection or rescission.  

(b)If the Company has not received gross offering proceeds of at least
$20,000,000 prior to the termination of the Offering, all funds in the Escrow
Account that were contributed by Washington Subscribers will be promptly
returned in full to such Washington Subscribers, together with their pro rata
share of any interest earned thereon pursuant to instructions made by the
Company upon which the Escrow Agent may conclusively rely.  

5.Escrowed Funds.  

(a)Upon receipt of funds from subscribers to the Offering, the Escrow Agent
shall hold such funds in escrow pursuant to the terms of this Agreement.  All
such funds held in the Escrow Account shall be invested and reinvested in bank
accounts or bank money market accounts permitted under Rule 15c2-4 of the
Securities Exchange Act of 1934, as

5

--------------------------------------------------------------------------------

 

amended, at the direction of the Company.  All funds in the Escrow Account shall
at all times be placed in interest-bearing accounts. 

(b)The Escrow Agent shall be entitled to sell or redeem any such investment as
necessary to make any distributions required under this Agreement and shall not
be liable or responsible for any loss resulting from any such sale or
redemption.

(c)Income, if any, resulting from the investment of the funds received from
subscribers to the Offering shall be distributed according to this Agreement.

(d)The Escrow Agent shall provide to the Company monthly statements (or more
frequently as reasonably requested by the Company) on the account balance of the
Escrow Account and the activity in the account since the last report.

6.Duties of the Escrow Agent.  The Escrow Agent shall have no duties or
responsibilities other than those expressly set forth in this Agreement, and no
implied duties or obligations shall be read into this Agreement against the
Escrow Agent.  The Escrow Agent is not a party to, or bound by, any other
agreement among the other parties hereto, and the Escrow Agent’s duties shall be
determined solely by reference to this Agreement.  The Escrow Agent shall have
no duty to enforce any obligation of any person, other than as provided
herein.  The Escrow Agent shall be under no liability to anyone by reason of any
failure on the part of any party hereto or any maker, endorser or other
signatory of any document or any other person to perform such person’s
obligations under any such document. The Escrow Agent and Processing Agent shall
keep strictly confidential all information sent to it unless such material is
required to be disclosed pursuant to any applicable law, regulation, judicial or
administrative order, decree or subpoena, or request by a regulatory
organization having authority pursuant to the law.   

7.Liability of the Escrow Agent and the Processing Agent; Indemnification.

(a)In performing any of their respective duties under this Agreement, or upon
the claimed failure to perform their respective duties hereunder, the Escrow
Agent and the Processing Agent shall not be liable to anyone for any damages,
losses, or expenses that either may incur as a result of either so acting, or
failing to act; provided, however, the Escrow Agent shall be liable for damages,
losses, and expenses, including, without limitation, reasonable costs of
investigation and counsel fees and disbursements that may be incurred by the
Company arising out of its or the Processing Agent’s negligence, willful default
or misconduct under this Agreement.  Accordingly, neither the Processing Agent
nor the Escrow Agent shall incur any liability with respect to (i) any action
taken or omitted to be taken in good faith upon advice of its counsel that is
given with respect to any questions relating to their duties and
responsibilities hereunder, or (ii) any action taken or omitted to be taken in
reliance upon any document, including any written notice or instructions
provided for in this Agreement, not only as to its due execution and to the
validity and effectiveness of its provisions but also as to the truth and
accuracy of any information contained therein, if the Processing Agent and/or
the Escrow Agent shall believe such document to be genuine.

(b)The Company hereby agrees to indemnify and hold harmless the Escrow Agent and
the Processing Agent (each, an “Indemnitee”) from and against any and all
losses, claims, damages, liabilities and expenses, including, without
limitation, reasonable costs of investigation and counsel fees and
disbursements, that may be incurred by either of them resulting from any act or
omission of the Company; provided, however, that the

6

--------------------------------------------------------------------------------

 

Company shall not indemnify either Indemnitee for any such losses, claims,
damages, or expenses arising out of such Indemnitee’s negligence, willful
default or misconduct. 

(c)If any dispute ensues between or among the parties hereto that, in the
opinion of the Escrow Agent, is sufficient to justify its doing so, the Escrow
Agent shall be entitled to tender into the registry or custody of any court of
competent jurisdiction, all money or property in its hands under the terms of
this Agreement, and to file such legal proceedings as it deems appropriate, and
shall thereupon be discharged from all further duties under this Agreement.  Any
such legal proceedings may be brought in any such court as the Escrow Agent
shall determine has jurisdiction.  The Company shall indemnify the Escrow Agent
or Processing Agent against their reasonable court costs and attorneys’ fees
incurred in filing such legal proceedings.

8.The Escrow Agent’s Fee.  Escrow Agent shall be entitled to fees and expenses
for its regular services as Escrow Agent as set forth in Exhibit
A.  Additionally, Escrow Agent is entitled to reasonable fees for extraordinary
services and reimbursement of any reasonable out of pocket and extraordinary
costs and expenses related to its obligations as Escrow Agent under this
Agreement, including, but not limited to, reasonable attorneys’ fees.  All of
the Escrow Agent’s compensation, costs and expenses shall be paid by the
Company.

9.Security Interests.  No party to this Escrow Agreement shall grant a security
interest in any monies or other property deposited with the Escrow Agent under
this Escrow Agreement, or otherwise create a lien, encumbrance or other claim
against such monies or borrow against the same.

10.Dispute.  In the event of any disagreement between the undersigned or the
person or persons named in instructions given pursuant to this Agreement, or any
other person, resulting in adverse claims and demands being made in connection
with or for any papers, money or property involved herein, or affected hereby,
the Escrow Agent shall be entitled to refuse to comply with any demand or claim,
as long as such disagreement shall continue, and in so refusing to make any
delivery or other disposition of any money, papers or property involved or
affected hereby, the Escrow Agent shall not be or become liable to the
undersigned or to any person named in such instructions for its refusal to
comply with such conflicting or adverse demands, and the Escrow Agent shall be
entitled to refuse and refrain to act until: (a) the rights of the adverse
claimants shall have been fully and finally adjudicated in a court of competent
jurisdiction over the parties and money, papers and property involved herein or
affected hereby; or (b) all differences shall have been adjusted by agreement
and the Escrow Agent shall have been notified thereof in writing, signed by all
the interested parties.

11.Resignation of Escrow Agent.  Escrow Agent may resign or be removed, at any
time, for any reason, by written notice of its resignation or removal to the
proper parties at their respective addresses as set forth herein, at least 60
days before the date specified for such resignation or removal to take effect;
upon the effective date of such resignation or removal:

(a)all cash and other payments and all other property then held by the Escrow
Agent hereunder shall be delivered by it to such successor escrow agent as may
be designated in writing by the Company, whereupon the Escrow Agent’s
obligations hereunder shall cease and terminate; or

(b)if no such successor escrow agent has been designated by such date, all
obligations of the Escrow Agent hereunder shall, nevertheless, cease and
terminate, and the Escrow

7

--------------------------------------------------------------------------------

 

Agent’s sole responsibility thereafter shall be to keep all property then held
by it and to deliver the same to a person designated in writing by the Company
or in accordance with the directions of a final order or judgment of a court of
competent jurisdiction; and 

(c)further, if no such successor escrow agent has been designated by such date,
the Escrow Agent may petition any court of competent jurisdiction for the
appointment of a successor agent; further the Escrow Agent may pay into such
court all monies and property deposited with Escrow Agent under this
Agreement.  

12.Notices.  All notices, demands and requests required or permitted to be given
under the provisions hereof must be in writing and shall be deemed to have been
sufficiently given, upon receipt, if (i) personally delivered, (ii) sent by
telecopy and confirmed by phone or (iii) mailed by registered or certified mail,
with return receipt requested, delivered to the addresses set forth below, or to
such other address as a party shall have designated by notice in writing to the
other parties in the manner provided by this paragraph:

 

 

 

(a) If to Company:

  

CNL Healthcare Properties II, Inc.

 

  

450 South Orange Avenue

 

  

Orlando, FL 32801

Attention:  Kevin R. Maddron, Chief Financial Officer

 

  

Telephone: (407) 650-1000

 

  

Facsimile: (407) 540-2699

 

 

 

  

Company Wire Instructions:

 

  

To be provided by the Company

 

 

(b) If to the Escrow Agent:

  

UMB Bank, N.A.

 

  

1010 Grand Blvd., 4th Floor

 

  

Mail Stop: 1020409

 

  

Kansas City, Missouri 64106

 

  

Attention: Lara L. Stevens,

 

  

Corporate Trust & Escrow Services

 

  

Telephone: 816-860-3017

 

  

Facsimile: 816-860-3029

Email: lara.stevens@umb.com

 

 

 

  

Escrow Agent Wiring Instructions:

 

  

UMB Bank, N.A.

 

  

ABA Routing Number: 101000695

 

  

Account Number: To be provided by UMB Bank, N.A.

 

 

Account Name: UMB Bank, N.A., Escrow Agent for CNL Healthcare Properties II

 

 

 

  

Checks Payable Information:

 

  

UMB Bank, N.A., Escrow Agent for CNL Healthcare Properties II

 

  

Attention: Lara Stevens, Corporate Trust & Escrow Services

1010 Grand Boulevard, 4th Floor

M/S 1020409

Kansas City, Missouri 64106

 

 

 

8

--------------------------------------------------------------------------------

 

(c) If to Dealer Manager:

  

CNL Securities Corp.

 

  

450 South Orange Avenue

 

  

Orlando, FL 32801

 

  

Attention: Neil Mendard, President

 

  

Telephone: (407) 650-1000

 

  

Facsimile: (407) 650-3105

13.Governing Law.  This Agreement shall be construed and enforced in accordance
with the laws of the State of Missouri without regard to the principles of
conflicts of law.

14.Binding Effect; Benefit.  This Agreement shall be binding upon and inure to
the benefit of the permitted successors and assigns of the parties hereto.

15.Modification.  This Agreement may be amended, modified or terminated at any
time by a writing executed by the Dealer Manager, the Company and the Escrow
Agent.

16.Assignability.  This Agreement shall not be assigned by the Escrow Agent
without the  Company’s prior written consent.

17.Counterparts.  This Agreement may be executed in one or more counterparts,
each of which will be deemed an original, but all of which together will
constitute one and the same instrument.  Copies, telecopies, facsimiles,
electronic files and other reproductions of original executed documents shall be
deemed to be authentic and valid counterparts of such original documents for all
purposes, including the filing of any claim, action or suit in the appropriate
court of law.

18.Headings.  The section headings contained in this Agreement are inserted for
convenience only, and shall not affect in any way, the meaning or interpretation
of this Agreement.

19.Severability.  This Agreement constitutes the entire agreement among the
parties and supersedes all prior and contemporaneous agreements and undertakings
of the parties in connection herewith.  No failure or delay of the Escrow Agent
in exercising any right, power or remedy may be, or may be deemed to be, a
waiver thereof; nor may any single or partial exercise of any right, power or
remedy preclude any other or further exercise of any right, power or remedy.  In
the event that any one or more of the provisions contained in this Agreement,
shall, for any reason, be held to be invalid, illegal or unenforceable in any
respect, then to the maximum extent permitted by law, such invalidity,
illegality or unenforceability shall not affect any other provision of this
Agreement.

20.Earnings Allocation; Tax Matters; Patriot Act Compliance; OFAC Search
Duties.  The Company or its agent shall be responsible for all tax reporting
under this Escrow Agreement.  The Company shall provide to Escrow Agent upon the
execution of this Agreement any documentation requested and any information
reasonably requested by the Escrow Agent to comply with the USA Patriot Act of
2001, as amended from time to time.  The Escrow Agent, or its agent, shall
complete an OFAC search, in compliance with its policy and procedures, of each
Payment Instrument and shall inform the Company if a Payment Instrument fails
the OFAC search.

21.Miscellaneous.  This Agreement shall not be construed against the party
preparing it, and shall be construed without regard to the identity of the
person who drafted it or the party who caused it to be drafted and shall be
construed as if all parties had jointly prepared this Agreement

9

--------------------------------------------------------------------------------

 

and it shall be deemed their joint work product, and each and every provision of
this Agreement shall be construed as though all of the parties hereto
participated equally in the drafting hereof; and any uncertainty or ambiguity
shall not be interpreted against any one party.  As a result of the foregoing,
any rule of construction that a document is to be construed against the drafting
party shall not be applicable. 

22.Third Party Beneficiaries.  The Processing Agent shall be a third party
beneficiary under this Agreement, entitled to enforce any rights, duties or
obligations owed to it under this Agreement notwithstanding the terms of any
other agreements between the Processing Agent and any Party hereto.

23.Termination of the Escrow Agreement.  This Agreement, except for Sections 9
and 11 hereof, which shall continue in effect, shall terminate upon written
notice from the Company to the Escrow Agent.   Unless otherwise provided, final
termination of this Agreement shall occur on the date that all funds held in the
Escrow Account are distributed either: (a) to the Company or to subscribers and
the Company has informed the Escrow Agent in writing to close the Escrow
Account; or (b) to a successor escrow agent upon written instructions from the
Company.

24.Relationship of Parties.  The Dealer Manager and the Company are unaffiliated
with the Escrow Agent, and this Agreement does not create any partnership or
joint venture among either the Dealer Manager or the Company and the Escrow
Agent.

25.Data Security. The Company, the Managing Dealer and the Escrow Agent each
agree to have in place and adhere to a commercially reasonable program of
customer privacy in compliance with applicable laws and industry best practices
designed to assure the confidentiality and security of confidential investor
information, as required by Regulation S-P and other applicable laws.  The
Escrow Agent will promptly notify the Company of any breaches of security or
loss of confidential customer information in respect of investors in the
Company.




10

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned have caused this Agreement to be executed by
their duly authorized representatives as of the date first written hereinabove.

 

DEALER MANAGER:

CNL  Securities Corp.

 

 

 

By:

 

/s/ Jacob Moussa

Name:

 

Jacob Moussa

Title:

 

SVP Director

 

 

 

COMPANY:

CNL HEALTHCARE PROPERTIES II, INC.

 

 

 

By:

 

/s/ Tracey B. Bracco

Name:

 

Tracey B. Bracco

Title:

 

Vice President

 

 

 

ESCROW AGENT:

UMB BANK, N.A.

 

 

 

By:

 

/s/ Lara L. Stevens

Name:

 

Lara L. Stevens

Title:

 

Vice President

 

 

11